Case 18-15282-mdc         Doc 28    Filed 01/03/19 Entered 01/03/19 15:30:17          Desc Main
                                    Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                                :
            Christopher Robinson                         :
                                                         :      Chapter 13
                                                         :
                                                         :
            Debtor                                       :       No.: 18-15282


            RESPONSE OF DEBTOR TO THE MOTION FOR RELIEF OF AUTOMATIC
                STAY FILED BY AMERICREDIT FINANCIAL SERVICES, INC.


          COMES NOW, Debtor, Christopher Robinson, hereinafter referred to as
   “Debtor,” by and through his undersigned Counsel, Brad J. Sadek, Esquire, and in
   response to the Motion for Relief filed by Americredit Financial Services, INC
   “Movant”, and hereby avers the following:

            1.       Admitted.

            2.       Admitted.

            3.       Admitted.

            4.       Admitted.

            5.       Denied.

            6.       Denied. By way of further response, it is specifically requested that
                     undersigned Counsel be provided with a post-petition payment history.

            7.       Denied.




         WHEREFORE, based on the aforementioned, Movant shall be denied an Order
   modifying the Automatic Stay under Bankruptcy Code Section 362.
Case 18-15282-mdc     Doc 28   Filed 01/03/19 Entered 01/03/19 15:30:17    Desc Main
                               Document     Page 2 of 2


                                                Respectfully submitted,

   Dated: January 3, 2019                       ________________________
                                                /s/ Brad J. Sadek, Esq.
                                                Attorney for the Debtor
                                                Sadek & Cooper
                                                1315 Walnut Street, #502
                                                Philadelphia, PA 19107
                                                (215) 545-0008
